Title: To Thomas Jefferson from Henry Dearborn, 10 June 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                            War Department June 10. 1806
                        
                        I have honor of proposing for your approbation Alexander Maccauley as Surgeons Mate in the Army of the United States. Accept Sir the assurances of my high
                            respect & consideration
                        
                            H. Dearborn
                            
                        
                    